IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


LYNNEWOOD GARDENS,                    : No. 163 MM 2014
                                      :
                      Respondent      : Emergency Petition to Stay Eviction
                                      :
                                      :
             v.                       :
                                      :
                                      :
COREY KEITH,                          :
                                      :
                      Petitioner      :


                                   ORDER


PER CURIAM
      AND NOW, this 31st day of October, 2014, the Emergency Petition to Stay

Eviction is DENIED.